Citation Nr: 1119383	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran's current bilateral hearing impairment as defined by 38 C.F.R. § 3.385 is related to his period of active military service, to include acoustic trauma therein, and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree within one year after separation from service.  

2.  A preponderance of the evidence is against a finding that tinnitus is due to any incident or event which arose during active military service, to include any acoustic trauma sustained therein, or that tinnitus as an organic disease of the nervous system was manifested to a compensable degree within one year after separation from active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the appellant nor his representative has alleged or demonstrated any prejudicial or harmful error in VCAA notice.

Upon review of the record, the Board concludes that the Veteran was provided with proper VCAA notice prior to the August 2008 rating decision which denied the claims, in a February 2008 VCAA notice letter, for reasons explained below. 

Specifically, in the February 2008 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and an effective date once service connection has been established, which effectively satisfied the Dingess notice requirements with respect to the issues on appeal.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the May 2009 SOC, and the June 2010 SSOC, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board initially notes that the Veteran's claims file is a rebuilt folder, and the service treatment records (STRs) are incomplete.  The Board is aware that when service records are unavailable through no fault of the veteran, such as in this case, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  

The RO attempted to obtain the Veteran's complete STRs unsuccessfully and, in March 2008, a formal finding of the unavailable of service records was made.  In this regard, it is noted that the Veteran was notified that his original claims folder was unavailable and advised to submit any correspondence, copies of ratings, or applications previously submitted in the February 2008 notice letter.  The Veteran was also contacted by telephone in March 2008 and asked if he had any service records and if he had in-service treatment; however, the Veteran responded that he is not in possession of any service records or secondary sources of evidence and denied in-service treatment.  He, however, mentioned treatment at the Milwaukee VAMC for the week after his discharge in 1967 and retired records from 1967 were obtained and are included in the claims folder.  The RO did obtain the Veteran's separation examination report and report of medical history and service personnel records, which were sent in March 2008 and are of record.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile. 

The Board additionally notes that the claims file contains all available evidence pertinent to these claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorders and the record contains sufficient evidence to make a decision on the claims.  The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
In addional, the Veteran was afforded with an audiological examination in connection with his claims in July 2008.  The July 2008 audiological examination report includes a medical nexus opinion regarding the likelihood of a relationship between the Veteran's hearing loss and tinnitus and active service.  The July 2008 audiologist, who provided the opinion on the relationship between the claimed disorders and service, based her opinion on review of the claims folder, a medical article pertaining to weapon noise exposure, and her examination and interview of the Veteran.  The audiologist provided a sound rationale in support of her conclusion.  For the foregoing reasons and for reasons discussed below, the Board finds that the July 2008 audiological examination report is adequate for the purposes of this adjudication. 

Further, available STRs and post-service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, and are associated with the claims folder.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran essentially contends that his current bilateral hearing loss and tinnitus were caused by acoustic trauma sustained during his period of active service in the United States Army.  He asserts that his exposure to loud noise while performing his duties as a radio relay operator and during his Vietnam service caused his hearing problems.    

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the medical evidence of record clearly shows that the Veteran currently suffers from a bilateral hearing impairment as defined by VA regulation, as explained below.  

As stated above, the Veteran underwent an audiological examination in July 2008, which showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
65
LEFT
10
20
10
45
85

Speech recognition scores with the Maryland CNC Test were 84 percent for the right ear and 96 percent for the left ear.  

There is no indication that the audiometric results reported in the July 2008 VA audiological examination report are unreliable or otherwise inadequate.  Thus, the above evidence establishes a diagnosis of a current bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  

In addition, the evidence also shows current tinnitus.  Specifically, the Veteran reported at the audiological examination that he had constant bilateral tinnitus.  The audiologist appeared to have found the Veteran's account of current tinnitus credible.  

It is further observed that the Veteran told an examining physician that he had ringing in his ears when seeking medical care at the Tomah VA Medical Center (VAMC) in August 2007.

The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also established.  

Because the medical evidence establishes that the Veteran has a current diagnosis of bilateral hearing impairment and of tinnitus, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Board initially observes that the Veteran's DD Form 214 and service records identify his military occupational specialty (MOS) as a radio relay operator and confirm that he served in the Republic of Vietnam from August 1966 to July 1967.  He has competently reported being exposed to loud noise from radio equipment during his period of service, as well as from weaponry, during his period of service in the Republic of Vietnam.  See July 2008 VA audiological examination report, page 3.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.  

However, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related in any way to his period of active military service, to include in-service noise exposure. 

Although, as noted above, the Veteran's STRs are incomplete, it is notable that he has denied having sought treatment for hearing problems in service.  See March 2008 contact note.  It is additionally observed that the July 1967 separation examination report, which is of record, shows that the Veteran's audiometric results (when converted from ASA units to ISO units) were within normal limits, his ears were clinically evaluated as normal, and there was a notation of "1" in the hearing and ears category on the PULHES profile.  His "PULHES" profile contained the annotation of "1" in the fourth category ("H") for hearing and ears.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The Veteran also specifically denied having any hearing loss or ear-related problems on his July 1967 separation report of medical history.    

Further, upon review of the December 1967 VA treatment records obtained in connection with the claims, it is noted that the Veteran received treatment for unrelated disorders and made no mention of having any hearing problems allegedly related to service.  In December 1967, the Veteran was noted to be essentially asymptomatic with respect to his ears, as well as other body systems, except for symptoms associated with an unrelated drug reaction.  

The first evidence referable to an auditory disorder and included in the record is dated in 2006, approximately 39 years after separation from active service (although the Board recognizes that the Veteran has a rebuilt claims file and earlier treatment records reflecting hearing loss may not be of record).  

While the Veteran asserts that his hearing problems are due to noise exposure during his period of active military service, he has not specifically alleged a continuity of symptomatology since service with respect to tinnitus.  For example, at the July 2008 VA audiological examination, the Veteran competently reported that the onset of his tinnitus was approximately twenty years before (i.e., in 1988).  Thus, according to the Veteran, tinnitus reportedly began approximately two decades after separation from active service.  

The Board notes, however, that the Veteran has, at least, suggested that he may have had hearing loss at separation from service.  Indeed, in the statement that accompanied his July 2009 VA Form 9, he wrote that the audiological examination given at the time of separation was not adequate to make a diagnosis, and the test was incomplete.  However, upon review, the Board finds no indication that the audiological testing conducted at separation was incomplete.  As detailed above, the Veteran's demonstrated pure tone thresholds at the 500, 1000, 2000, 3000, and 4000 Hz levels for both ears are documented.  In addition, the Veteran was noted to have normal ears and was given a "1" profile for his hearing and ears.  Further, the Veteran was allowed the opportunity to report his experience of hearing loss at separation on the report of medical history and specifically denied having any such loss or ear-related problems.  Moreover, in treatment records dated approximately five months after separation, the Veteran made no mention of hearing-related problems, and there were none found on examination.    

Thus, to the extent that the Veteran may be alleging a continuity of symptomatology since service with respect to hearing loss, the Board does not find his account credible.  His suggestion is inconsistent with his own statements and the clinical documentation contemporaneous to, and shortly after, service.  The Board finds the lay and medical evidence closer in time to his period of service more credible than the Veteran's more recent assertion.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).   

Further, the competent medical opinion evidence of record does not support a finding that there is a nexus relationship between the Veteran's claimed hearing loss and tinnitus and service.

As stated above, the Veteran was provided with a VA audiological examination in July 2008 in connection with his claims.  At that time, the examining audiologist concluded that it is less likely as not that his bilateral hearing loss and tinnitus were caused by or a result of in-service noise exposure, based on her examination and interview of the Veteran and review of the claims folder.  She reasoned that the Veteran's separation audio indicated bilateral hearing well within normal limits with the worst threshold at 4000 Hz.  She then explained that, in weapon noise exposure, the greatest loss may be at 8000 Hz or above in 30 percent of cases, citing a 1989 medical article entitled "Acute acoustic trauma in Finnish constripts."  She noted that it was less likely than not that there was a significant threshold shift from enlistment to separation (although no enlistment audiometric test was of record) because the 8000 Hz threshold as shown at the July 2008 audiological examination was not significantly poorer than the 4000 Hz threshold.  She added that there was no documented complaint of hearing loss or tinnitus while he was in the military and the Veteran reported that tinnitus started approximately 20 years before, which did not directly link it to his military service.

Although the Veteran has asserted that he currently suffers from a bilateral hearing impairment and tinnitus due to in-service noise exposure, the Board affords the opinion provided by the VA audiologist more probative value than the Veteran's lay assertion.  The audiologist, unlike the Veteran, has specialized expertise in the area of auditory disorders and is able to render a competent opinion regarding the likelihood that the claimed disorders are related to service.  Also, her opinion is based on review of the claims folder, refers to relevant documentation in the Veteran's STRs, and considers findings pertaining to acoustic trauma as discussed in a medical article.  Further, her opinion is the only competent medical opinion of record and is found to be adequate.  While the Veteran is competent to report the onset of his hearing problems, he is not competent to render an opinion regarding their etiology.  Moreover, as previously discussed, his report of having experienced a continuity of hearing loss symptomatology since service is not found to be credible, as explained above.  

The Board also notes that the Veteran has reported that an audiologist at the Tomah VAMC believed that his hearing loss was more likely than not due to the noise exposure experienced in the military.  While the Veteran is competent to report what the audiologist told him, the Board finds no such opinion in the VA treatment records.  While the Board recognizes that a VA audiologist, in August 2007, made note of the Veteran's reported noise exposure in the military, as well as other pertinent medical history pertaining to his hearing, and informed the Veteran of his right to file a claim for hearing loss if he felt it was at least in part due to military factors, the audiologist did not provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  The Veteran has not provided evidence of an opinion linking his hearing loss and tinnitus to service.  For these reasons, the Board does not find the Veteran's report that a VA audiologist has attributed his hearing problems to service credible.     

Thus, in summary, the most credible and probative evidence shows that hearing loss and tinnitus manifested several years after discharge and are not otherwise related to active service.  For these reasons, the preponderance of the evidence weighs against the award of service connection for either disorder on a direct basis or on a presumptive basis as a chronic disease.  Service connection for hearing loss and tinnitus is, therefore, denied.  

In reaching these conclusions, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


